Name: 2012/444/EU: Council Decision of 24Ã July 2012 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of Banka Slovenije
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  accounting;  monetary economics
 Date Published: 2012-07-28

 28.7.2012 EN Official Journal of the European Union L 202/21 COUNCIL DECISION of 24 July 2012 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of Banka Slovenije (2012/444/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol (No 4) on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular to Article 27.1 thereof, Having regard to Recommendation ECB/2012/9 of the European Central Bank of 1 June 2012 to the Council of the European Union on the external auditors of Banka Slovenije (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of the current external auditors of Banka Slovenije ends after the audit for the financial year of 2011. It is therefore necessary to appoint external auditors from the financial year 2012. (3) Banka Slovenije has selected Deloitte revizija d.o.o. as its external auditor for the financial years 2012 to 2014. (4) The Governing Council of the ECB recommended that Deloitte revizija d.o.o. be appointed as the external auditor of Banka Slovenije for the financial years 2012 to 2014. (5) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Decision 1999/70/EC (2) accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 1(13) of Decision 1999/70/EC shall be replaced by the following: 13. Deloitte revizija d.o.o is hereby approved as the external auditor of Banka Slovenije for the financial years 2012 to 2014.. Article 2 This Decision shall take effect on the day of its notification. Article 3 This Decision is addressed to the European Central Bank. Done at Brussels, 24 July 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ C 161, 7.6.2012, p. 1. (2) OJ L 22, 29.1.1999, p. 69.